Name: 2001/339/EC: Commission Decision of 18 April 2001 concerning an Exchange of Letters amending point B of the Annex to the Agreement between the European Community and the Republic of Bulgaria on the reciprocal protection and control of wine names (notified under document number C(2001) 1080)
 Type: Decision
 Subject Matter: Europe;  European construction;  consumption;  beverages and sugar
 Date Published: 2001-05-01

 Avis juridique important|32001D03392001/339/EC: Commission Decision of 18 April 2001 concerning an Exchange of Letters amending point B of the Annex to the Agreement between the European Community and the Republic of Bulgaria on the reciprocal protection and control of wine names (notified under document number C(2001) 1080) Official Journal L 121 , 01/05/2001 P. 0045 - 0045Commission Decisionof 18 April 2001concerning an Exchange of Letters amending point B of the Annex to the Agreement between the European Community and the Republic of Bulgaria on the reciprocal protection and control of wine names(notified under document number C(2001) 1080)(2001/339/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 93/722/EC of 23 November 1993 concerning the conclusion of an Agreement between the European Community and the Republic of Bulgaria on the reciprocal protection and control of wine names(1), and in particular Article 3 thereof,Whereas:(1) Article 3 of the Council Decision concerning the conclusion of an Agreement between the European Community and Republic of Bulgaria on the reciprocal protection and control of wine names lays down that, for the purposes of Article 13 of the Agreement, the Commission is authorised to conclude the necessary acts amending the Agreement, in accordance with the procedure laid down in Article 83 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(2). Regulation (EEC) No 822/87 was replaced by Regulation (EC) No 1493/1999(3), as last amended by Regulation (EC) No 2826/2000(4).(2) The Commission, on behalf of the Community, and the Republic of Bulgaria have reached agreement in the form of an Exchange of Letters. That Exchange of Letters should be approved.(3) The Management Committee for Wine has not delivered an opinion within the time limit laid down by its Chairman,HAS DECIDED AS FOLLOWS:Article 1The Exchange of Letters amending point B of the Annex to the Agreement between the European Community and the Republic of Bulgaria on the reciprocal protection and control of wine names is approved on behalf of the Community.The text of the Exchange of Letters is attached to this Decision.Article 2This Decision and the text of the Exchange of Letters referred to in Article 1 shall be published in the Official Journal of the European Communities.Done at Brussels, 18 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 31.12.1993, p. 11.(2) OJ L 84, 27.3.1987, p. 1.(3) OJ L 179, 14.7.1999, p. 1.(4) OJ L 328, 23.12.2000, p. 2.